 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   CARLOS ALBERTO EUDAVE,                                Case No. 1:18-cv-00943-LJO-EPG-HC

11                   Petitioner,                           FINDINGS AND RECOMMENDATION
                                                           RECOMMENDING DENIAL OF PETITION
12           v.                                            FOR WRIT OF HABEAS CORPUS

13   HATTON,

14                   Respondent.

15

16          Petitioner Carlos Alberto Eudave is a state prisoner proceeding pro se with a petition for

17 writ of habeas corpus pursuant to 28 U.S.C. § 2254. In the petition, Petitioner raises the

18 following claims for relief: (1) insufficient evidence to support the jury’s true finding on the

19 gang enhancement allegation; (2) erroneous imposition of 15-year minimum parole eligibility
20 term under California Penal Code section 186.22; (3) clerical error in the abstract of judgment;

21 (4) instructional error; and (5) insufficient evidence to support the verdicts.

22          For the reasons discussed herein, the undersigned recommends denial of the petition for

23 writ of habeas corpus.

24                                                    I.
25                                           BACKGROUND
26          On September 19, 2014, Petitioner was convicted by a jury in the Tulare County Superior

27 Court of premeditated attempted murder. The jury found true the special allegations that the

28 offense was committed for the benefit of a criminal street gang and a principal personally and


                                                      1
 1 intentionally discharged a firearm, causing great bodily injury. (CT1 216–17). On February 17,

 2 2015, Petitioner was sentenced to an imprisonment term of life with the possibility of parole plus

 3 twenty-five years to life. (13 RT2 1428). On February 27, 2017, the California Court of Appeal,

 4 Fifth Appellate District affirmed the conviction, struck the gang finding, remanded for

 5 resentencing, and directed the trial court to correct the clerical error3 in the judgment. People v.

 6 Eudave, No. F071096, 2017 WL 749010, at *1, *20 (Cal. Ct. App. Feb. 27, 2017). On June 14,

 7 2017, the California Supreme Court summarily denied Petitioner’s and his codefendant’s

 8 petitions for review. (LDs4 27–29).

 9           On July 13, 2018, Petitioner filed the instant federal petition for writ of habeas corpus.

10 (ECF No. 1). Respondent filed an answer to the petition. (ECF No. 15).

11                                                           II.
12                                           STATEMENT OF FACTS5
13           On September 5, 2012, Jovany Ruiz was wounded in a drive-by shooting. Carlos
             Alberto Eudave and Ramon Barajas, Jr. (Eudave and Barajas, respectively;
14           collectively, defendants) were separately charged as a result of the incident.
15           ...
16                                         PROSECUTION EVIDENCE
17                                                    The Shooting
18           In September 2012, Ruiz resided with his parents on Tobias Road in Poplar.6 He
             affiliated with the south, which caused a conflict with Northerners. Most of the
19           students at the charter school he attended affiliated with Sureños, i.e., south.
             Sureños usually identified with the color blue. Norteños (north) usually identified
20           with the color red.
21           Ruiz was acquainted with defendants, as Poplar was a small town where most
             people knew each other.7 Both were Norteños. On one occasion prior to the
22           shooting, Ruiz was in a store in Poplar with two of his friends. Barajas was
23   1
       “CT” refers to the Clerk’s Transcript on Appeal lodged by Respondent on November 5, 2018. (ECF No. 16).
     2
       “RT” refers to the Reporter’s Transcript on Appeal lodged by Respondent on November 5, 2018. (ECF No. 16).
24   3
       The abstract of judgment had erroneously showed that Petitioner was sentenced to life in prison without the
     possibility of parole on count 1. People v. Eudave, No. F071096, 2017 WL 749010, at *20 (Cal. Ct. App. Feb. 27,
25   2017).
     4
       “LD” refers to the documents lodged by Respondent on November 5, 2018. (ECF No. 16).
26   5
       The Court relies on the California Court of Appeal’s February 27, 2017 opinion for this summary of the facts of
     the crime. See Vasquez v. Kirkland, 572 F.3d 1029, 1031 n.1 (9th Cir. 2009).
27   6
       Unspecified references to dates in the statement of facts are to the year 2012.
     7
       Ruiz did not know exactly where Eudave lived, but assumed he lived in Poplar because he was there all the time.
28   Ruiz frequently saw him in Barajas’s company. Ruiz knew the exact house in which Barajas lived.


                                                              2
 1            coming out of an alley on a bicycle and started saying Ruiz’s group “bang [ed].”
              Ruiz ignored him, whereupon Barajas pulled out a gun. Ruiz’s group walked back
 2            to the store. On another occasion, Ruiz and a friend were in front of Ruiz’s house
              when Barajas and some others passed by in a van. Barajas pulled out a gun and
 3            “flashed” it, although he did not point it at anyone.

 4            On the afternoon of September 5, Ruiz, Ulysses Pimental, Elias Pompa, and
              Cristo Alvarado were smoking marijuana in the front yard of Pimental’s house,
 5            which was down the street from Ruiz’s residence. Like Ruiz, the others were not
              Sureños, but “just h[u]ng out with them.”
 6
              Ruiz and the others were sitting in a circle on some chairs when Barajas passed by
 7            in his car, going south. The car was going “kind of slow.” Barajas and Ruiz’s
              group looked at each other and Barajas left. About five minutes later, Barajas
 8            came back by, going north.8 This time, Eudave was with him. Ruiz could see him
              very clearly. Eudave was in the front passenger seat. The window was down.
 9            Eudave was sitting on the window sill with his legs inside the car and the upper
              part of his body turned. Ruiz had his back to Eudave, but turned when Eudave
10            said “[N]orte” and his gang. Ruiz believed the car stopped, although it could have
              been moving forward very slowly. Ruiz saw Eudave point a handgun at him, then
11            heard shots. He and his companions ran. Ruiz could clearly see that Eudave was
              shooting at them and Barajas was driving. Ruiz threw himself behind a bush and
12            heard the car leave.9 At first, he did not realize he had been shot. Then he saw
              blood squirting from his side. His neighbor said she would take him to the
13            hospital because it would take an ambulance too long to get there.

14            On September 5, Brenda Harris lived at the corner of Avenue 145 and Tobias.
              Around 2:15 p.m., she saw Barajas's red car drive past. She did not know who
15            was driving.10 She knew Eudave by the nickname “Cartoon.” She had seen him

16   8
       Pompa estimated that the car came back by about 10 to 15 minutes later. Alvarado estimated less than five minutes
     elapsed between the two passes.
17   9
       Pompa heard someone say, “What’s up fool.” He saw arms coming out of the passenger window, pointing a gun.
     The person fired, and Pompa ran. Because Pompa was not expecting anyone to be in the car other than Barajas, he
18   was not able to get a good look at the shooter’s face. If anyone said “Norte,” Pompa did not hear it. Pompa had lived
     in Poplar for 17 years. To his knowledge, he had never seen defendants together. He had, however, seen Eudave
19   around Poplar. Pompa knew him by the nickname “Cartoon.”
               Alvarado could not tell whether the car contained a passenger on its second pass. He heard someone call
20   out “Norte,” but could not tell if it came from the driver’s side or the passenger’s side. He then heard shots fired, and
     he turned around and ran. Alvarado told Tulare County Sheriff’s Detective Delacruz there was gang-related music
21   being played in the car. He also told Delacruz the shooter had a unibrow.
               Alvarado had seen defendants together in Poplar, “way in the past.” When the shooting occurred, he did not
22   see the shooter’s hands or arms, nor did he see the gun. He did, however, see the flash coming out of the car.
     10
        Harris was not acquainted with Barajas, but identified the car in prosecution photographs as the vehicle she saw.
23   She had seen it several places in Poplar before this occasion. She thought it was a 1991 four-door Honda.
               Barajas’s mother, Maria Mendez, identified the car in the prosecution photographs as being her family’s
     car. It was a red 1994 Nissan Sentra. Maria Mendez denied that Barajas frequently used the car. On September 5, it
24
     was in her possession, as she was taking her mother to her dialysis and doctors’ appointments, and visiting her sister,
     who lived near Wasco and was recovering from surgery. During the first week of September 2012, this was a daily
25   routine for Maria Mendez.
               Maria Mendez gave a statement to Delacruz on September 7. She told him she had taken her mother to the
26   doctor on September 6. She said she did not use the vehicle on September 5 and did not know its whereabouts at the
     time of the shooting. She said Barajas frequently took the vehicle without her knowledge. At trial, Maria Mendez
27   denied telling Delacruz these things. Rather, she said that if Barajas asked for a ride, she or her husband would take
     him.
28             Maria Mendez had never seen Eudave with Barajas outside of court.


                                                                3
 1            several times in the neighborhood, but did not know where he lived and did not
              see him the day of the shooting. She could tell there were two males in the car,
 2            although she could not tell who they were. She heard gunshots right after the car
              passed her house. She did not see anyone sitting on the window sill or recall
 3            hearing any yelling coming from the vehicle.

 4            Maribel Alejandre was in her backyard when she heard gunshots. At some point,
              she saw a young man next door to her house who had been shot. He was bleeding
 5            and asked for a ride to the hospital. Alejandre waited a bit because she was told an
              ambulance had been called, but then she started to drive him to the hospital. They
 6            met the ambulance on the way.

 7            Tulare County Sheriff’s Deputy Linares responded to the location at which
              Alejandre met up with the ambulance. Inside the ambulance, Linares observed
 8            Ruiz, who had a single gunshot wound to his lower left abdomen. Ruiz informed
              Linares that he was a Southern gang member who had just been shot by a
 9            Northern gang member named “Carlos.” Ruiz said he had been “hanging out”
              with some friends at a residence on Tobias in Poplar. A 1991 or 1992 red Honda
10            Civic, driven by “Raymond,” drove by.11 Carlos was the front passenger, and
              fired approximately three shots from the vehicle, one of which struck Ruiz. Ruiz
11            said he did not know Carlos’s or Raymond’s last names, but he knew they were
              Northern gang members from previous problems he had had with them. He said
12            they lived near his house, but he did not know where. He said nothing about
              anyone yelling “Norte,” but Linares did not ask. Linares was concerned with
13            getting essential information to help locate the crime scene and suspects, and he
              knew Ruiz was going to be transported soon due to his injury.
14
              Tulare County Sheriff’s Deputy Doyle was dispatched to the area of Tobias and
15            Avenue 145 at 2:52 p.m. on September 5. He was advised there was a subject
              with a gunshot wound, and possibly a red, four-door Toyota car was involved in
16            the incident.12 Doyle found three fresh nine-millimeter shell casings in the
              roadway at various distances from the house on Tobias at which the victims were.
17            The presence of shell casings indicated the firearm was a semiautomatic rather
              than a revolver.
18
              Ruiz ultimately was taken by helicopter to a hospital in Fresno, where he
19            immediately underwent surgery.13 He was hospitalized for six days. While he was
              in the hospital, Delacruz took a statement from him and showed him photographic
20            lineups. Two of these contained different photographs of Eudave, while the other
              contained a photograph of Barajas.14 Ruiz immediately identified all three
21            photographs of defendants as being the people he had seen during the incident.

22   11
        At trial, Ruiz identified photographs of Barajas’s car. He testified he was certain it was the car he saw. He
23   explained that when he was in the ambulance, he did not say it was a Honda Civic; rather, he said it was a burgundy
     box car like a Honda Civic. He was more familiar with Hondas, and the cars looked somewhat similar. He had seen
     Barajas drive the red car on many occasions.
24
               When Pompa described the car to Delacruz, he said it had black rims. As shown in the prosecution
     photographs, the car belonging to Barajas’s family had silver rims.
25             At trial, Alvarado testified that prior to the shooting, a red car passed by. He had seen the car depicted in
     the prosecution photographs “around,” but was not sure it was the car he saw the day Ruiz was shot. There were a
26   number of small, older-model, red cars around Poplar.
     12
        The car subsequently was described as a Honda.
27   13
        A bullet fragment was recovered from his abdomen.
     14
        Two photographic lineups containing different pictures of Eudave were used because of different hairstyles
28   Eudave had had in the past.


                                                                4
 1           While in the hospital, Ruiz reported the gun was a revolver. He made this
             assumption because he had seen Barajas with a revolver in the past. He had not
 2           previously seen Eudave with a gun.

 3           The day after the shooting, Tulare County Sheriff’s Detective Bruce located the
             red Nissan Sentra depicted in prosecution photographs in front of a residence at
 4           Kilroy and Avenue 146, in Poplar. On September 7, the inside window frames on
             the right side of the vehicle were processed for gunshot residue. Several
 5           consistent particles of gunshot residue were found on the right front window.
             Many more such particles were found on the right rear window. This was an
 6           indication the vehicle could have been moving when the weapon was fired.15

 7                                             Gang Evidence
             Tulare County Sheriff’s Sergeant Derington, who spent approximately four years
 8           in the gang unit and was assigned to the south county area that included Poplar,
             had had a number of contacts with defendants, although not when the two were
 9           together. She spoke to Eudave several times, either consensually or during
             investigations. He was always forthcoming about his gang involvement, and
10           always admitted he was a Northern gang member. Specifically, he was a member
             of the Poplar Original Gangsters (POG), the Northern street gang in Poplar. He
11           had tattoos and the moniker “Cartoon.”16 On one occasion, Derington contacted
             Eudave outside a residence on Kilroy in Poplar. Other Northern gang members
12           lived there, and Derington had seen Eudave there before.17 Eudave was arrested
             for the Ruiz shooting after being detained with approximately seven other
13           Northern gang members following a disturbance at an apartment complex in
             Tipton that was a known Northern gang hangout.
14
             In January, Derington spoke to Barajas while he was with a group of other
15           Northern gang members and affiliates with whom Derington was familiar.
             Derington concluded Barajas was a member of POG because of his admissions,
16           his clothing, his associating, and the fact he was housed with Northern gang
             members in custody. At the time Barajas’s residence was searched on September
17           7, there was POG and Northern graffiti adjacent to and across the street from the
             house. In addition, a red shirt, red bandanas, and an envelope with “POG” written
18           on it were found inside Barajas’s bedroom. Also found were items bearing gang
             writing, including “X4,” “Poplar,” “Norte,” and “Norteño.”
19
             Delacruz, who was assigned to the gang unit, had extensive training and
20           experience with gangs over the course of the more than 20 years he had been a

21

22
     15
        Debra Kowal, the criminalist who analyzed the gunshot residue kit, explained that “characteristic” particles
     contain all three elements of the primer, specifically lead, barium, and antimony. “[C]onsistent” particles contain
     either lead only, lead and barium, or lead and antimony. Such particles can be distributed from the discharge of a
23   firearm or from being nearby when a firearm was discharged, but they can also come from an environmental source.
     Kowal could not say for certain the car contained gunshot residue because a gun was fired from it.
24             According to Detective Meek, who processed the vehicle, had the shooter been sitting on the window frame
     outside of the vehicle with the vehicle moving, there probably would have been no gunshot residue.
     16
        Doyle, who had been a community-based officer in Poplar for five to six years at the time of the shooting, had
25   twice seen the moniker “Cartoon” in graffiti a couple blocks from the location of the Ruiz shooting, possibly within
     months before the incident.
26   17
        This was the residence of Eudave’s cousins. His mother lived in Tipton, and Eudave always gave Derington the
     address of the Tipton residence. Although Derington’s south county patrol area included Tipton, she had always
27   contacted Eudave in Poplar, which was approximately 10 miles from Tipton. On September 5, Derington searched
     the Tipton residence. No gun or ammunition was found. Eudave’s mother reported Eudave had moved out within the
     past two weeks, and she did not know where he was. Although he came to the house once in a while, she said he had
28   not been there for a couple of days.


                                                              5
 1   sworn peace officer. He testified as an expert on criminal street gangs in Tulare
     County.
 2
     Delacruz explained that a criminal street gang is three or more persons claiming
 3   the same color, sign, or symbol, and committing crimes. There are hundreds of
     gangs. Gang members in general gain respect within their gang by “put[ting] in
 4   work,” i.e., representing their gang and committing crimes for the gang’s benefit.
     Gang members typically identify themselves by colors, clothing, hand signs,
 5   hairstyles, or tattoos; however, not all gang members have tattoos or “carry their
     colors.” Even so, they are known within the gang community because of their
 6   history.

 7   Delacruz described the Norteño gang as a group of persons who sympathize with
     the prison gang Nuestra Familia. They identify with the number 14, which stands
 8   for N or “ene,” the 14th letter of the alphabet, and claim the color red. The
     primary activities of the Norteño street gang are murder, attempted murder, drive-
 9   by shootings, shootings, stabbings, vandalism, graffiti, carjacking, robbery,
     extortion, and weapons violations.
10
     Delacruz explained that the umbrella gang is the Norteños, but there are also
11   subsets or cliques. POG is one of a number of Norteño subsets in Tulare County.
     POG’s are Norteños from Poplar. According to Delacruz, not all gang members
12   are in subsets, however, and might simply claim North and be Northerners or
     Northerner sympathizers. Delacruz did not know the number of POG members or
13   who the leader was. He explained that the Tulare County Sheriff’s Department
     classifies Northerners and Southerners as such without breaking those gangs
14   down into their subsets.

15   Delacruz explained that the primary rivals of the Norteños or Northerners are
     Sureños or Southern gang members. These gang members come from “la eme,”
16   the Mexican Mafia prison gang. They identify with blue and the number 13,
     which stands for M or the 13th letter of the alphabet. There is a history of
17   violence between the Norteños and the Sureños, including in Tulare County.

18   In preparing supplemental gang opinions (gang packets) in connection with
     criminal cases, Delacruz first tries to establish whether the person under
19   investigation is a gang member. There are 10 criteria that are used; in Tulare
     County, the person must meet three in order to be identified as a gang member.
20
     There must also be two predicate offenses. For purposes of the present case,
21   Delacruz used an incident that occurred in the Terra Bella area on January 31,
     2011. Gabriel Mejia drove past a group of individuals by a middle school. He
22   stopped, got out of the truck, and approached them. He asked, “What’s cracking?”
     and pulled out a handgun. He asked if they were Southerners or if they were gang-
23   bangers, then got back in his vehicle and left. As a result of the incident, Mejia
     was convicted of firearms offenses and a gang enhancement. At the time, he was a
24   Norteño gang member. In Delacruz’s opinion, Mejia committed the crime in order
     to gain respect and to be feared by citizens of the area, and for the benefit of the
25   gang.

26   The second predicate offense occurred in Woodville on April 16, 2011, and
     involved Alberto Farias and Clint Gilbert, both of whom were Northern gang
27   members. Two known Southern gang members from the area were traveling on
     one of the roads when Farias and Gilbert saw them. Farias, the passenger,
28   instructed Gilbert, the driver, to pull up next to them. Gilbert complied. Shots


                                              6
 1           were fired at the victims, who had a single vehicle accident. As a result of the
             incident, Gilbert and Farias were convicted of attempted murder, weapons
 2           charges, and a gang allegation. In Delacruz’s opinion, this was a gang-related
             crime, in that Northerners attempted to “take out” rival gang members.
 3
             In preparing his gang packet for this case, Delacruz looked for defendants’ law
 4           enforcement contacts. Eudave had a number of contacts with a probation officer
             between April 2008 and August 2008, involving such things as gang writing and
 5           tagging, using the school Internet to view gang-related Web sites, and testing
             positive for drugs. On June 13, 2008, Eudave admitted he was an associate with
 6           Northern gangs and specifically affiliated with Varrio Poplar Norte, also known
             as VPN. Eudave also had a number of law enforcement contacts between
 7           February 2008 and his arrest in this case. In one, which took place on August 21,
             2010, Eudave admitted being a Northerner from Poplar, although he resided in the
 8           Tipton area. On April 10, 2012, he was contacted with several known Northern
             gang members, and admitted he was active with POG. He had several POG and
 9           Northern tattoos. During a contact on July 29, 2012, Eudave told Delacruz that he
             was a gang member and had gang tattoos, and his monikers were Cartoon, Uni,
10           and Unibrow. On three occasions, including following his arrest in this case,
             Eudave was booked into jail and admitted, for classification purposes, he was a
11           Northern gang member.

12           Delacruz also prepared a gang packet pertaining to Barajas. Between August 2008
             and December 2008, Barajas was involved in several gang-related confrontations
13           at his school. He admitted claiming Norte on at least two of those occasions.
             Between March 2009 and May 2011, Barajas had several contacts with the
14           probation department in which he actively claimed North and associated with
             Northern gang members, and in which gang-related clothing was found in his
15           room. Barajas had several law enforcement contacts between May 2009 and
             August 2013 in which he was found to be associating with Northern gang
16           members and wearing gang attire. During the contact on November 3, 2011,
             Barajas told a deputy he associated with Northern gang members. On January 6,
17           2012, Barajas admitted being a Northern gang member with POG. On April 20,
             2012, an investigation into a verbal argument in which several Northern gang
18           members were involved revealed the reporting person had heard one of the gang
             members ask Barajas for a gun, and Barajas had lifted his shirt as if he was going
19           to remove a gun.18 On three occasions, Barajas stated on jail classification
             questionnaires that he claimed North.
20
             Based on all the information, Delacruz opined that at the time of the shooting in
21           this case, defendants were active Northern gang members belonging to the POG
             subset. That Barajas, whose moniker was Ray Ray, did not have tattoos did not
22           mean he was not a gang member, as older gang members instructed and educated
             younger gang members not to have gang-related tattoos.
23
             In Delacruz’s experience, it is difficult to get witnesses to come forward in gang-
24           related cases. The majority of such crimes are committed in small communities,
             where everybody knows everyone else, and people are afraid of retaliation. In
25           addition, it is difficult to get rival gang members—even those who are victims—
             to cooperate in gang-on-gang crimes. They are told by the hierarchy in the prison
26           gangs not to testify in court or against a rival gang member.

27   18
       Eudave was contacted later at the same house, but was not seen with Barajas or involved in the incident. In none
     of the law enforcement information Delacruz had was there any report defendants were seen together as members of
28   the same gang.


                                                             7
 1
                In Delacruz’s opinion, if a POG shot at a Southern-affiliated juvenile, it would
 2              constitute putting in work for the gang. The shooter would elevate himself within
                the gang. In response to a hypothetical question that tracked the prosecution
 3              evidence in this case, Delacruz opined the shooting was committed for the benefit
                of the Northern gang, because Northern gang members have been instructed to
 4              shoot and assault their rivals, the Southerners. Doing so shows their loyalty to the
                gang, allowing them eventually to be known as someone to be feared. The crime
 5              benefited them by showing they were willing to put in this work, and eventually
                they could be promoted within the ranks of the gang. The crime was committed to
 6              benefit the gang overall by showing the Southerners that this was Northern
                territory, and the Northerners wanted the Southerners out of town.
 7
                                                   DEFENSE EVIDENCE
 8
                                                  The Shooting
 9              As of September 5, Maria Chavez resided on South Adams in Tipton. Eudave
                sometimes lived with her and her family. During that time, he frequently went
10              back and forth to his mother’s house. Chavez never knew Eudave to be violent or
                mean, and never saw him with a gun.
11
                Eudave was arrested in connection with this case outside Chavez’s apartment
12              complex. He was staying with her and her family on September 5. Although she
                could not account for his whereabouts for the entire day, he would always be with
13              her between 2:00 and 3:00 p.m., because he would be waiting for her husband to
                get off work. Eudave never had a car. Chavez and her family provided him with
14              transportation. He never had anyone over to the house, and Chavez had never
                seen Barajas before she testified. Between September 5 and his arrest September
15              7, Eudave never acted weird or nervous. He seemed to have nothing to hide.

16              Jose Martinez was Chavez’s husband. He confirmed Eudave was living with them
                on September 5. He described Eudave as a calm person. In the approximately 10
17              years they had known each other, Martinez had never seen Eudave get into a
                fight, or have weapons or guns. Between September 5 and his arrest on September
18              7, there was nothing unusual about Eudave’s behavior.

19              Darlene Palafox was the mother of Barajas’s child, with whom she was pregnant
                on September 5. During September, she and Barajas went to work in the fields at
20              the beginning of the month, but then stopped and stayed home because she got
                sick when she was working.19 They stayed at Barajas’s house on Kilroy. Palafox
21              heard about the shooting a couple days after it happened. Barajas was with her all
                of September 5. The red car that his mother drove was not at home. Barajas never
22              drove the car that day.

23              On September 5, Lionoso Arredondo lived two houses away from where the
                shooting took place. He saw the car from which the shots were fired. The car
24              shown in the prosecution's photographs was not the car that was involved.
                Although the car that was involved was a red Honda, the same color as in the
25              photographs, it had a spoiler on top of the trunk. It passed once, turned around,
                and on the second pass, the shots were fired. The shooter was pointing his gun
26              through the window of the car. Arredondo did not get a good look at him because
                he kind of ducked down when he saw Arredondo. At no time did Arredondo see
27              someone sitting on the vehicle window.

28   19
          When in the fields, they wore bandanas of various colors, including red.


                                                                 8
 1
     Maria Mendez’s sister, Blanca Mendez, confirmed Maria Mendez drove her red
 2   car to Blanca Mendez’s home every day during the first week of September.
     Maria Mendez would bring the sisters’ mother after the mother’s dialysis
 3   appointment in the morning and would stay at least until 3:00 p.m., sometimes
     longer. During this time, Blanca Mendez lived on a ranch surrounded by almond
 4   trees. There was dove hunting going on close by.

 5   Ramon Barajas, Sr., is Barajas’s father. The red Nissan Sentra was driven by
     Ramon Barajas, Sr., and his wife. Barajas never drove it, since he did not have a
 6   driver’s license and his father would not lend him the car.

 7                           Eyewitness Identification Evidence
     Robert Shomer testified as an expert on eyewitness identification. He held a
 8   doctorate degree in experimental psychology, the field of study that focuses on
     human beings’ perception and memory and the degree to which an accurate
 9   identification can be made under stress.

10   Based on Shomer’s training and experience, one of the major, consistent findings
     in the area of eyewitness identification is that such identification occurs at a very
11   low level of accuracy and reliability. Shomer explained that recording images in
     one’s brain is not a photographic process. Stress very strongly negatively impacts
12   the accuracy of eyewitness identification. In addition, people often blend what
     they actually saw with what or whom they assume or think they saw. There is
13   almost no correlation between the confidence someone has in the accuracy of his
     or her identification and the true accuracy of that identification.
14
     According to Shomer, the level of accuracy is affected by numerous factors,
15   particularly the largest source of error: resemblance among people. In addition,
     anything that affects the brain, such as fatigue or the ingestion of alcohol or
16   drugs—including marijuana—negatively affects how well the brain can make an
     accurate identification. Marijuana in particular has a very significant distorting
17   effect on perception, including the passage of time and the accuracy of intake of
     features for the purpose of later eyewitness identification. Life-threatening stress
18   results in a vivid memory of the situation, but the details are far less accurate.
     When a weapon is involved, not only does it raise the stress level so there is more
19   disruption of the various processes needed for accuracy, but it also acts as a visual
     magnet. People focus on it and are less accurate about the face of the wielder of
20   the weapon.

21   If, after a very stressful situation in which someone was shot, the victim says he
     or she did not know who the perpetrator was, then later tells the police he or she is
22   now sure of the shooter’s identity because it is someone the victim knows, it is a
     classic danger signal related to inaccuracy. If someone known to the victim is
23   responsible for a crime against the victim, one of the first things that should be
     reported in an accurate report is that the victim knows who did it. A delayed
24   announcement of familiarity is associated with making an assumption that could
     be influenced by numerous factors, including information from other people and
25   the victim’s assessment of who might do such a thing to him or her. In cases of
     gang-on-gang violence, the victim may not be completely neutral in assigning
26   responsibility for an attack.

27   Shomer explained that making an identification is making a commitment. The
     person is committed to the fact he or she now believes the identified person is the
28   perpetrator. Once a person commits, memory changes to support that


                                               9
 1            commitment. When a person comes to conclude a certain individual he or she
              knows was the perpetrator and is then shown a photographic lineup that includes a
 2            picture of that person, selection of the photograph of that person says nothing
              about the accuracy of the identification.20 In addition, the more time that passes
 3            between the event and the identification procedure, the more memory decays. The
              more the decay, the more the loss of accuracy. An in-court identification does not
 4            test memory in any valid way. Rather, it elicits someone’s commitment in a
              highly suggestive context.
 5
              Due to the nature of eyewitness identification and the factors that can affect it,
 6            even a completely honest witness doing his or her best to be accurate can make
              mistakes in perception and identification of what he or she saw.
 7

 8 Eudave, 2017 WL 749010, at *1–8 (footnotes in original).

 9                                                            III.

10                                            STANDARD OF REVIEW

11            Relief by way of a petition for writ of habeas corpus extends to a person in custody

12 pursuant to the judgment of a state court if the custody is in violation of the Constitution or laws

13 or treaties of the United States. 28 U.S.C. § 2254(a); 28 U.S.C. § 2241(c)(3); Williams v. Taylor,

14 529 U.S. 362, 375 (2000). Petitioner asserts that he suffered violations of his rights as guaranteed

15 by the United States Constitution. The challenged conviction arises out of the Tulare County

16 Superior Court, which is located within the Eastern District of California. 28 U.S.C. § 2254(a);

17 28 U.S.C. § 2241(d).

18            On April 24, 1996, Congress enacted the Antiterrorism and Effective Death Penalty Act

19 of 1996 (“AEDPA”), which applies to all petitions for writ of habeas corpus filed after its
20 enactment. Lindh v. Murphy, 521 U.S. 320 (1997); Jeffries v. Wood, 114 F.3d 1484, 1499 (9th

21 Cir. 1997) (en banc). The instant petition was filed after the enactment of AEDPA and is

22 therefore governed by its provisions.

23            Under AEDPA, relitigation of any claim adjudicated on the merits in state court is barred

24 unless a petitioner can show that the state court’s adjudication of his claim:

25                     (1) resulted in a decision that was contrary to, or involved an
                       unreasonable application of, clearly established Federal law, as
26                     determined by the Supreme Court of the United States; or

27   20
       According to Shomer, the same person should never be included in two different photographic lineups, because it
     sends the message the police are interested in that person. Even without that problem, it is not good practice to put
28   the suspects’ photographs in the same position in both arrays, as was done here, because it can create suggestion.


                                                              10
 1
                    (2) resulted in a decision that was based on an unreasonable
 2                  determination of the facts in light of the evidence presented in the
                    State court proceeding.
 3

 4 28 U.S.C. § 2254(d); Davis v. Ayala, 135 S. Ct. 2187, 2198 (2015); Harrington v. Richter, 562

 5 U.S. 86, 97–98 (2011); Williams, 529 U.S. at 413. Thus, if a petitioner’s claim has been

 6 “adjudicated on the merits” in state court, “AEDPA’s highly deferential standards” apply. Ayala,

 7 135 S. Ct. at 2198. However, if the state court did not reach the merits of the claim, the claim is

 8 reviewed de novo. Cone v. Bell, 556 U.S. 449, 472 (2009).

 9          In ascertaining what is “clearly established Federal law,” this Court must look to the

10 “holdings, as opposed to the dicta, of [the Supreme Court’s] decisions as of the time of the

11 relevant state-court decision.” Williams, 529 U.S. at 412. In addition, the Supreme Court

12 decision must “‘squarely address[] the issue in th[e] case’ or establish a legal principle that

13 ‘clearly extend[s]’ to a new context to the extent required by the Supreme Court in . . . recent

14 decisions”; otherwise, there is no clearly established Federal law for purposes of review under

15 AEDPA and the Court must defer to the state court’s decision. Moses v. Payne, 555 F.3d 742,

16 754 (9th Cir. 2008) (alterations in original) (quoting Wright v. Van Patten, 552 U.S. 120, 125,

17 123 (2008)).

18          If the Court determines there is clearly established Federal law governing the issue, the

19 Court then must consider whether the state court’s decision was “contrary to, or involved an
20 unreasonable application of, [the] clearly established Federal law.” 28 U.S.C. § 2254(d)(1). A

21 state court decision is “contrary to” clearly established Supreme Court precedent if it “arrives at

22 a conclusion opposite to that reached by [the Supreme Court] on a question of law or if the state

23 court decides a case differently than [the Supreme Court] has on a set of materially

24 indistinguishable facts.” Williams, 529 U.S. at 413. A state court decision involves “an

25 unreasonable application of[] clearly established Federal law” if “there is no possibility

26 fairminded jurists could disagree that the state court’s decision conflicts with [the Supreme
27 Court’s] precedents.” Richter, 562 U.S. at 102. That is, a petitioner “must show that the state

28 court’s ruling on the claim being presented in federal court was so lacking in justification that


                                                     11
 1 there was an error well understood and comprehended in existing law beyond any possibility for

 2 fairminded disagreement.” Id. at 103.

 3          If the Court determines that the state court decision was “contrary to, or involved an

 4 unreasonable application of, clearly established Federal law,” and the error is not structural,

 5 habeas relief is nonetheless unavailable unless it is established that the error “had substantial and

 6 injurious effect or influence” on the verdict. Brecht v. Abrahamson, 507 U.S. 619, 637 (1993)

 7 (internal quotation mark omitted) (quoting Kotteakos v. United States, 328 U.S. 750, 776

 8 (1946)).

 9          AEDPA requires considerable deference to the state courts. The Court looks to the last

10 reasoned state court decision as the basis for the state court judgment. See Brumfield v. Cain,

11 135 S. Ct. 2269, 2276 (2015); Johnson v. Williams, 568 U.S. 289, 297 n.1 (2013); Ylst v.

12 Nunnemaker, 501 U.S. 797, 806 (1991). “When a federal claim has been presented to a state

13 court and the state court has denied relief, it may be presumed that the state court adjudicated the

14 claim on the merits in the absence of any indication or state-law procedural principles to the

15 contrary.” Richter, 562 U.S. at 99. Where the state court reaches a decision on the merits but

16 provides no reasoning to support its conclusion, a federal court independently reviews the record

17 to determine whether habeas corpus relief is available under § 2254(d). Walker v. Martel, 709

18 F.3d 925, 939 (9th Cir. 2013). “Independent review of the record is not de novo review of the

19 constitutional issue, but rather, the only method by which we can determine whether a silent state
20 court decision is objectively unreasonable.” Himes v. Thompson, 336 F.3d 848, 853 (9th Cir.

21 2003). The federal court must review the state court record and “must determine what arguments

22 or theories . . . could have supported, the state court’s decision; and then it must ask whether it is

23 possible fairminded jurists could disagree that those arguments or theories are inconsistent with

24 the holding in a prior decision of [the Supreme] Court.” Richter, 562 U.S. at 102.

25                                                    IV.

26                                        REVIEW OF CLAIMS

27          A. Mootness of Claims 1 and 3

28          In his first claim for relief, Petitioner asserts there was insufficient evidence to support


                                                      12
 1 the jury’s true finding on the gang enhancement special allegation. (ECF No. 1 at 14).21 In his

 2 third claim for relief, Petitioner asserts that there is a clerical error in the abstract of judgment.

 3 (ECF No. 1 at 29). On direct appeal, however, the California Court of Appeal granted Petitioner

 4 relief with respect to these claims by striking the gang enhancement and directing the trial court

 5 to correct the clerical error in the abstract of judgment. Eudave, 2017 WL 749010, at *20. As

 6 Petitioner has received the remedy to which he would have been entitled had this Court rendered

 7 a favorable judicial decision on Petitioner’s first and third claims for relief, the Court finds that

 8 these claims should be dismissed as moot. See Spencer v. Kemna, 523 U.S. 1, 7 (1998) (“This

 9 case-or-controversy requirement subsists through all stages of federal judicial proceedings,”

10 which “means that, throughout the litigation, the plaintiff ‘must have suffered, or be threatened

11 with, an actual injury traceable to the defendant and likely to be redressed by a favorable judicial

12 decision.’” (quoting Lewis v. Continental Bank Corp., 494 U.S. 472, 477 (1990))).

13              B. Instructional Error

14              In his second and fourth claims for relief, Petitioner asserts that the trial court erred by

15 failing to instruct the jury to decide whether Petitioner personally discharged a firearm and by

16 failing to instruct the jury on assault with a deadly weapon as a lesser-included offense to

17 attempted murder. (ECF No. 1 at 25–28, 31).

18              1. Personal Discharge of Firearm

19              In his second claim for relief, Petitioner asserts that the trial court erred by failing to

20 instruct the jury to decide whether Petitioner, rather than “a principal,” personally discharged a

21 firearm. (ECF No. 1 at 25–28). Respondent argues that relief is unavailable because a fairminded

22 jurist could agree with the California Court of Appeal that the instructional error was harmless.

23 (ECF No. 15 at 22).

24              This claim was raised on direct appeal to the California Court of Appeal, Fifth Appellate

25 District, which denied the claim in a reasoned decision. The claim also was raised in Petitioner’s

26 petition for review in the California Supreme Court, which summarily denied the petition. As
27 federal courts review the last reasoned state court opinion, the Court will “look through” the

28   21
          Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                              13
 1 summary denial and examine the decision of the California Court of Appeal. See Brumfield, 135

 2 S. Ct. at 2276; Ylst, 501 U.S. at 806.

 3         In denying the instructional error claim regarding personal discharge of a firearm, the

 4 California Court of Appeal stated:

 5         Our conclusion with respect to the gang allegations means neither defendant can
           be subjected to an enhancement under section 186.22, including the 15–year
 6         minimum parole eligibility term specified by subdivision (b)(5) of that statute.
           The Attorney General concedes it also means the firearm discharge enhancements
 7         imposed on Barajas must be stricken, but contends we should still uphold that
           enhancement as to Eudave. (See generally People v. Cornejo, supra, 3
 8         Cal.App.5th at p. 50.) We agree.
 9         A. Background
           As previously described, defendants were charged in separate cases, which were
10         then consolidated for trial. A consolidated information was never filed.
11         The information filed in Eudave’s case alleged that in commission of attempted
           murder, Eudave personally and intentionally discharged a firearm, proximately
12         causing great bodily injury, within the meaning of section 12022.53, subdivision
           (d). With respect to the attempted murder charge, Barajas’s information alleged
13         Barajas personally and intentionally discharged a firearm, proximately causing
           great bodily injury, within the meaning of section “12022.53(d)(e)(1).” With
14         respect to the charge of permitting another to discharge a firearm from a vehicle,
           Barajas’s information alleged Barajas personally and intentionally discharged a
15         firearm, proximately causing great bodily injury, within the meaning of section
           12022.53, subdivision (d).
16
           For unknown reasons, despite the inclusion in both informations of enhancement
17         allegations under subdivision (d) of section 12022.53, the trial court failed to
           instruct the jury with the language of CALCRIM No. 3149. Insofar as is pertinent,
18         that instruction would have told jurors the People had to prove “[t]he defendant
           personally discharged a firearm” during the commission of the crime; “[t]he
19         defendant intended to discharge the firearm”; and “[t]he defendant’s act” caused
           great bodily injury to a person not an accomplice to the crime. Instead, the court
20         only gave CALCRIM No. 1402. As given, the relevant portion of the instruction
           told jurors:
21
                   “If you find the defendants Eudave and/or Barajas guilty of the crimes
22                 charged in Counts 1 ... and/or Barajas guilty of the crime charged in Count
                   2, and if you find that said defendant committed that crime for the benefit
23                 of, at the direction of, or in association with a criminal street gang with the
                   intent to promote, further, assist any criminal gang activity by gang
24                 members, you must then decide whether for each crime the People have
                   proved the additional allegation that one of the principals personally and
25                 intentionally discharged a firearm during that crime and caused great
                   bodily injury....
26
                   “To prove this allegation, the People must prove that, one, someone who
27                 was a principal in the crime personally discharged a firearm during the
                   commission of the crime; two, that person intended to discharge the
28


                                                     14
 1          firearm; three, that person’s act caused great bodily injury to another
            person.
 2
            “A person is a principal in a crime if he directly commits the crime or if he
 3          aids and abets someone who commits the crime.”

 4   The jurors returned verdicts as to both defendants finding true, as to each count,
     the allegation a principal personally and intentionally discharged a firearm,
 5   causing great bodily injury, within the meaning of “section 12022.53(d) and
     (e)(1).” The trial court enhanced Barajas’s sentence on count 1 by a consecutive
 6   term of 25 years to life in prison pursuant to “Penal Code Section 12022.53(d)
     and (e),” and on count 2 pursuant to “Penal Code Section 12022.53(d).” Eudave’s
 7   sentence on count 1 was enhanced by a consecutive term of 25 years to life in
     prison pursuant to “Penal Code Section 12022.53(d) and (e).”
 8
     B. Analysis
 9   Section 12022.53, which applies to attempted murder (id., subd. (a)(1), (18)),
     provides, in pertinent part:
10
            “(d) Notwithstanding any other provision of law, any person who, in the
11          commission of a felony specified in subdivision (a), ... personally and
            intentionally discharges a firearm and proximately causes great bodily
12          injury ..., to any person other than an accomplice, shall be punished by an
            additional and consecutive term of imprisonment in the state prison for 25
13          years to life.

14          “(e)(1) The enhancements provided in this section shall apply to any
            person who is a principal in the commission of an offense if both of the
15          following are pled and proved:

16                  “(A) The person violated subdivision (b) of Section 186.22.

17                  “(B) Any principal in the offense committed any act specified in
                    subdivision ... (d).”
18
     As the appellate court explained in People v. Hernandez (2005) 134 Cal.App.4th
19   474, 480: “Section 12022.53, subdivisions (d) and (e)(1)(B) when read together
     require the trial court to impose a consecutive 25–years-to-life sentence
20   enhancement when a defendant is convicted of [attempted] murder for the benefit
     of a criminal street gang and ‘[a]ny principal in the offense’ ‘personally and
21   intentionally discharges a firearm and ... causes [great bodily injury], to any
     person other than an accomplice.’ (Italics added.) Under this sentencing regime an
22   aider and abettor who is found guilty of [attempted] murder is subject to the 25
     years to life enhancement even though he or she did not personally and
23   intentionally discharge a firearm causing [great bodily injury] if the [attempted]
     murder was committed for the benefit of a criminal street gang and ‘any principal’
24   in the offense personally and intentionally discharged a firearm causing [great
     bodily injury]. In all other [attempted] killings subject to section 12022.53,
25   subdivision (d)—that is, [attempted] killings not for the benefit of a criminal
     street gang—a principal, including an aider and abettor, is only subject to the 25–
26   year enhancement if he or she personally and intentionally discharged a firearm
     causing [great bodily injury].” (Fns. omitted.)
27
     Subdivision (j) of section 12022.53 provides in part: “For the penalties in this
28   section to apply, the existence of any fact required under subdivision ... (d) shall


                                              15
 1               be alleged in the accusatory pleading and either admitted by the defendant in open
                 court or found to be true by the trier of fact.”22
 2
                 Eudave contends that, despite evidence he was the actual shooter, his firearm
 3               enhancement must be stricken because the jury was never asked to find he
                 personally discharged a firearm in commission of the attempted murder. To hold
 4               otherwise, he says, would violate Apprendi. Without directly addressing Eudave’s
                 Apprendi argument, the Attorney General says the jury’s findings can only be
 5               construed as concluding Eudave personally discharged the firearm.

 6               As authority for his position, the Attorney General relies in large part on the
                 following quote from People v. Jones (1997) 58 Cal.App.4th 693, 710–711: “ ‘
 7               “A verdict is to be given a reasonable intendment and be construed in light of the
                 issues submitted to the jury and the instructions of the court.” [Citations.]’
 8               [Citations.] ‘The form of a verdict is immaterial provided the intention to convict
                 of the crime charged is unmistakably expressed. [Citation.]’ [Citation.]
 9               ‘[T]echnical defects in a verdict may be disregarded if the jury’s intent to convict
                 of a specified offense within the charges is unmistakably clear, and the accused’s
10               substantial rights suffered no prejudice. [Citations.]’ [Citation.]”

11               The problem in the present case is not a mere technical defect or clerical error in
                 the verdict. (Cf., e.g., People v. Camacho (2009) 171 Cal.App.4th 1269, 1271;
12               People v. Jones, supra, 58 Cal.App.4th at p. 711 & cases cited.) Rather, it is the
                 absence of a jury instruction and finding on an element of a sentence
13               enhancement, and as such constitutes federal constitutional error under Apprendi
                 and its progeny. (See, e.g., People v. Selivanov (2016) 5 Cal.App.5th 726, 757–
14               759, 761, petns. for review pending, petns. filed Dec. 27, 2016, time for grant or
                 denial of review extended to Mar. 27, 2017; People v. Lobato (2003) 109
15               Cal.App.4th 762, 765–766; see also People v. Nunez and Satele (2013) 57 Cal.4th
                 1, 41–42.)
16
                 This does not necessarily mean Eudave’s firearm enhancement must be stricken,
17               however. As the California Supreme Court has explained, “Apprendi error—that
                 is, error in failing to submit a punishment-increasing factual issue to the jury—is
18               subject to harmless error analysis under the beyond-a-reasonable-doubt test of
                 Chapman v. California[ (1967) ] 386 U.S. [18, 24 (Chapman) ]. [Citation.]
19               Indeed, even when jury instructions completely omit an element of a crime, and
                 therefore deprive the jury of the opportunity to make a finding on that element, a
20               conviction may be upheld under Chapman where there is no ‘record ... evidence
                 that could rationally lead to a contrary finding’ with respect to that element.
21               [Citations.]” (People v. Davis, supra, 36 Cal.4th at p. 564, quoting Neder v.
                 United States (1999) 527 U.S. 1, 19 (Neder); accord, People v. Sengpadychith,
22               supra, 26 Cal.4th at pp. 326–328 [Chapman harmless error standard applies to
                 Apprendi error in failing to instruct on element of sentencing enhancement]; see
23               also People v. Flood (1998) 18 Cal.4th 470, 504–505.)

24               The showing required by Neder, supra, 527 U.S. at pages 17 through 19, is “more
                 substantial” than the usual Chapman assessment. (People v. Valenti (2016) 243
25               Cal.App.4th 1140, 1165–1166.) “Neder instructs us to ‘conduct a thorough
                 examination of the record. If, at the end of that examination, the court cannot
26
     22
          We directed the parties to file supplemental briefing on the effect, if any, of the prosecution’s failure to plead,
27 with respect to at least some of the counts, an allegation specifically referencing subdivision (e)(1) of section
     12022.53. (See People v. Botello (2010) 183 Cal.App.4th 1014, 1022–1029.) Since we have concluded the gang
28 findings are not supported by substantial evidence, we need no longer consider this issue.


                                                                   16
 1            conclude beyond a reasonable doubt that the jury verdict would have been the
              same absent the error—for example, where the defendant contested the omitted
 2            element and raised evidence sufficient to support a contrary finding—it should
              not find the error harmless.’ [Citation.] On the other hand, instructional error is
 3            harmless ‘where a reviewing court concludes beyond a reasonable doubt that the
              omitted element was uncontested and supported by overwhelming evidence.’
 4            [Citations.] Our task, then, is to determine ‘whether the record contains evidence
              that could rationally lead to a contrary finding with respect to the omitted
 5            element.’ [Citations.]” (People v. Mil (2012) 53 Cal.4th 400, 417.)

 6            In the present case, there is no question that, had it been presented with the
              question, the jury would have found Eudave personally and intentionally
 7            discharged a firearm, proximately causing great bodily injury to Ruiz. (See
              People v. Selivanov, supra, 5 Cal.App.5th at p. 763.) From the outset, the
 8            prosecutor’s theory—which was expressly conveyed to the jury—was that
              Barajas drove the car and Eudave was the shooter. Once the jury concluded
 9            defendants were the perpetrators, the issue of who fired the shots was not
              contested and the evidence was overwhelming. Moreover, jurors’ conviction of
10            Barajas for permitting another to discharge a firearm from a vehicle constituted an
              implied determination, in light of the record evidence, that Eudave was the actual
11            shooter.23

12            Eudave directs our attention to People v. Salas (2001) 89 Cal.App.4th 1275
              (Salas). In that case, the jury was never instructed that the defendant must
13            personally use a firearm in order for an enhancement under section 186.22,
              subdivision (b)(5) or section 12022.53, subdivision (d) to be returned. Rather, the
14            jury was instructed only that a “principal” had to use a firearm. (Salas, supra, at p.
              1279.) As a result, the Court of Appeal concluded that since the defendant was
15            never found to have personally used a firearm, the 15–year minimum parole
              eligibility term of section 186.22, subdivision (b)(5) was inapplicable. (Salas,
16            supra, at p. 1281.) We find the opinion of little assistance to Eudave, since the
              reviewing court (1) found no unequivocal direct evidence as to the identity of the
17            shooter, and (2) had no occasion to, and did not, undertake a harmless-error
              analysis.23
18

19 Eudave, 2017 WL 749010, at *16–20 (footnotes in original).
20            Applying Chapman v. California, 386 U.S. 18 (1967), and Neder v. United States, 527

21 U.S. 1 (1999), the California Court of Appeal found that the trial court’s erroneous failure to

22 instruct the jury to decide whether Petitioner, rather than a principal, personally discharged a

23 firearm was harmless. Under Chapman, “the test for determining whether a constitutional error is

24 harmless . . . is whether it appears ‘beyond a reasonable doubt that the error complained of did

25 not contribute to the verdict obtained.’” Neder, 527 U.S. at 15 (quoting Chapman, 386 U.S. at

26 24). The Supreme Court has held that when a state court’s “Chapman decision is reviewed under
27   23
       In his supplemental reply brief, Eudave asserts that Barajas’s convictions cannot be relied upon as a substitute for
     the lack of a jury finding that Eudave personally discharged a firearm. Given the joint trial, we find it permissible to
28   include the jury’s findings with respect to Barajas as part of our harmless-error analysis.


                                                                17
 1 AEDPA, ‘a federal court may not award habeas relief under § 2254 unless the harmlessness

 2 determination itself was unreasonable.’” Davis v. Ayala, 135 S. Ct. 2187, 2199 (2015) (quoting

 3 Fry v. Pliler, 551 U.S. 112, 119 (2007)). That is, Petitioner must show that the state court’s

 4 harmless error determination “was so lacking in justification that there was an error well

 5 understood and comprehended in existing law beyond any possibility of fairminded

 6 disagreement.” Ayala, 135 S. Ct. at 2199 (internal quotation marks omitted) (quoting Richter,

 7 562 U.S. at 103).

 8          The prosecutor’s theory of the case, which was articulated from the outset of trial and

 9 explicitly argued to the jury in closing, was that codefendant Barajas drove the car and Petitioner

10 was the shooter. (8 RT 466–67; 13 RT 1348–49, 1352–54, 1396–98). The principal issue at trial

11 was whether the defendants were in fact the perpetrators of the offense. If the defendants were

12 found to be the perpetrators, it appeared uncontested that Barajas drove the car and Petitioner

13 was the shooter. Given the verdicts, particularly the jury finding codefendant Barajas guilty of

14 permitting another to discharge a firearm from a vehicle, the state court’s harmless error

15 determination was not contrary to, or an unreasonable application of, clearly established federal

16 law, nor was it based on an unreasonable determination of fact. The decision was not “so lacking

17 in justification that there was an error well understood and comprehended in existing law beyond

18 any possibility for fairminded disagreement.” Richter, 562 U.S. at 103. Accordingly, Petitioner is

19 not entitled to habeas relief on his second claim, and it should be denied.
20          2. Assault with a Deadly Weapon Instruction

21          In his fourth claim for relief, Petitioner asserts that the trial court erred by failing to

22 instruct the jury sua sponte on assault with a deadly weapon as a lesser-included offense to

23 attempted murder. (ECF No. 1 at 31). Respondent argues that the state court’s rejection of this

24 claim was reasonable. (ECF No. 15 at 27).

25          This claim was raised on direct appeal to the California Court of Appeal, Fifth Appellate

26 District, which denied the claim in a reasoned decision. The claim also was raised in codefendant
27 Barajas’s petition for review, in which Petitioner joined and which the California Supreme Court

28 summarily denied. As federal courts review the last reasoned state court opinion, the Court will


                                                       18
 1 “look through” the summary denial and examine the decision of the California Court of Appeal.

 2 See Brumfield, 135 S. Ct. at 2276; Ylst, 501 U.S. at 806.

 3         In denying the instructional error claim regarding assault with a deadly weapon as a

 4 lesser-included offense to attempted murder, the California Court of Appeal stated:

 5         Barajas moved for a new trial on the ground, inter alia, that the trial court erred by
           failure to instruct, sua sponte, on assault with a deadly weapon as a lesser
 6         included offense of attempted murder. He argued that because of the allegation in
           the informations that a deadly weapon was used, such an instruction would have
 7         been proper. Eudave joined in the motion. The People opposed it. The trial court
           denied the motion on the ground assault with a deadly weapon, while possibly a
 8         lesser related offense, was not a lesser included offense.
 9         Defendants now contend they should have been granted a new trial due to the
           court’s purported instructional error. We disagree.
10
           Subdivision 5 of section 1181 permits a court to grant a new trial when it has
11         “misdirected the jury in a matter of law ....” Generally speaking, we review a trial
           court’s ruling on a motion for a new trial under a deferential abuse-of-discretion
12         standard. (People v. Thompson (2010) 49 Cal.4th 79, 140.) It appears, however,
           that we review instructional error arguments de novo. (People v. Olivas (2016)
13         248 Cal.App.4th 758, 772; see People v. Banks (2014) 59 Cal.4th 1113, 1160,
           disapproved on another ground in People v. Scott (2015) 61 Cal.4th 363, 391, fn.
14         3; accord, People v. Cook (2006) 39 Cal.4th 566, 596; People v. Waidla (2000) 22
           Cal.4th 690, 733.) In the present case, our conclusion the trial court did not err is
15         the same under either standard.
16         “ ‘ “It is settled that in criminal cases, even in the absence of a request, the trial
           court must instruct on the general principles of law relevant to the issues raised by
17         the evidence. [Citations.] The general principles of law governing the case are
           those principles closely and openly connected with the facts before the court, and
18         which are necessary for the jury's understanding of the case.” [Citation.]’ ”
           (People v. Breverman (1998) 19 Cal.4th 142, 154.)
19
           “A trial court has a sua sponte obligation to instruct the jury on any uncharged
20         offense that is lesser than, and included in, a greater charged offense, but only if
           there is substantial evidence supporting a jury determination that the defendant
21         was in fact guilty only of the lesser offense. [Citations.] An uncharged offense is
           included in a greater charged offense if either (1) the greater offense, as defined
22         by statute, cannot be committed without also committing the lesser (the elements
           test), or (2) the language of the accusatory pleading encompasses all the elements
23         of the lesser offense (the accusatory pleading test). [Citations.] [¶] Under the
           elements test, a court determines whether, as a matter of law, the statutory
24         definition of the greater offense necessarily includes the lesser offense.... [¶]
           Under the accusatory pleading test, a court reviews the accusatory pleading to
25         determine whether the facts actually alleged include all of the elements of the
           uncharged lesser offense; if it does, then the latter is necessarily included in the
26         former. [Citation.]” (People v. Parson (2008) 44 Cal.4th 332, 348–349; accord,
           e.g., People v. Lopez (1998) 19 Cal.4th 282, 288–289; People v. Birks (1998) 19
27         Cal.4th 108, 117–118, fn. omitted.)
28


                                                    19
 1   Under the elements test, assault with a deadly weapon—or, to be more precise
     given the circumstances of the present case, assault with a firearm—is not a lesser
 2   included offense of attempted murder, because attempted murder can be
     committed without using a firearm or other deadly weapon. (People v. Nelson
 3   (2011) 51 Cal.4th 198, 215; People v. Parks (2004) 118 Cal.App.4th 1, 6; People
     v. Richmond (1991) 2 Cal.App.4th 610, 616.) Rather, it is a lesser related offense
 4   on which a trial court is not required to instruct unless all parties consent. (People
     v. Nelson, supra, 51 Cal.4th at p. 215; People v. Birks, supra, 19 Cal.4th at p. 136,
 5   fn. 19.) They did not do so here.

 6   With respect to the accusatory pleading test, neither information alleged either
     defendant possessed the present ability to inflict injury on Ruiz. “ ‘Attempted
 7   murder requires the specific intent to kill and the commission of a direct but
     ineffectual act toward accomplishing the intended killing.’ [Citation.]” (People v.
 8   Sanchez (2016) 63 Cal.4th 411, 457; see People v. Marshall (1997) 15 Cal.4th 1,
     36.) An assault, by contrast, is “an unlawful attempt, coupled with a present
 9   ability, to commit a violent injury on the person of another.” (§ 240.) Attempted
     murder may be committed without the present ability to inflict harm, an essential
10   element of assault. (See People v. Rundle (2008) 43 Cal.4th 76, 143–144,
     disapproved on another ground in People v. Doolin (2009) 45 Cal.4th 390, 421,
11   fn. 22; see generally People v. Chance (2008) 44 Cal.4th 1164, 1170–1171,
     1172.)
12
     Because of this basic problem, it appears defendants’ contention fails, even
13   assuming they are correct that enhancement allegations are to be considered under
     the accusatory pleading test. In any event, we conclude they are not correct.
14
     In People v. Wolcott (1983) 34 Cal.3d 92 (Wolcott), the California Supreme Court
15   held that a firearm use enhancement is not part of the accusatory pleading for the
     purpose of defining lesser included offenses. (Id. at p. 96.) The court observed
16   that under California law, enhancement statutes do not prescribe new offenses,
     but merely additional punishment for offenses in which, for instance, a firearm is
17   used. (Id. at p. 100.) It concluded that considering enhancement allegations as part
     of the accusatory pleading in defining lesser included offenses would confuse
18   criminal trials. (Id. at p. 101.) It reasoned: “Present procedure contemplates that
     the trier of fact first determines whether the defendant is guilty of the charged
19   offense or a lesser included offense, and only then decides the truth of any
     enhancements. [Citation.] The sentencing judge then decides whether to use the
20   fact found as an enhancement to impose the upper term of the sentence, or to
     enhance the sentence. [Citation.] This orderly, step-by-step procedure would
21   become muddled if evidence of the enhancement must be considered in
     determining guilt of a lesser offense.” (Ibid., fn. omitted.)
22
     Defendants contend Wolcott’s rationale is at odds with Apprendi v. New Jersey
23   (2000) 530 U.S. 466 (Apprendi), in which the United States Supreme Court held:
     “Other than the fact of a prior conviction, any fact that increases the penalty for a
24   crime beyond the prescribed statutory maximum must be submitted to a jury, and
     proved beyond a reasonable doubt.” (Id. at p. 490.) In explaining why the label
25   given a required finding does not control the determination whether a defendant
     has a Sixth Amendment jury trial right with respect to that finding, the high court
26   observed: “[W]hen the term ‘sentence enhancement’ is used to describe an
     increase beyond the maximum authorized statutory sentence, it is the functional
27   equivalent of an element of a greater offense than the one covered by the jury’s
     guilty verdict. Indeed, it fits squarely within the usual definition of an ‘element’
28   of the offense. [Citation.]” (Apprendi, supra, at p. 494, fn. 19, italics added.)


                                              20
 1
     Seizing on the emphasized language, defendants argue an enhancement is now a
 2   fact that must be found by the jury like every other element of an offense.
     Accordingly, it must now be considered when applying the accusatory pleading
 3   test with respect to a trial court’s sua sponte duty to instruct on lesser included
     offenses.
 4
     We disagree for several reasons. First, Apprendi and its progeny address who, as
 5   between judge and jury, must decide the existence of facts that increase a
     defendant’s maximum authorized sentence. (People v. Davis (2005) 36 Cal.4th
 6   510, 564; see Southern Union Co. v. United States (2012) 567 U.S. 343, ___ [132
     S.Ct. 2344, 2350] & cases cited.) In light of Apprendi’s “ ‘narrow’ holding”
 7   (People v. Contreras (2013) 58 Cal.4th 123, 149) and the failure of it or its
     progeny to address the tests for determining lesser included offenses, we do not
 8   believe it has any effect on California law in that regard. (See People v. Alvarez
     (2002) 27 Cal.4th 1161, 1176 [“cases are not authority for propositions not
 9   considered”].)

10   Second, defendants’ emphasis on the “functional equivalent” language (Apprendi,
     supra, 530 U.S. at p. 494, fn. 19) overlooks the remainder of that sentence and the
11   high court’s overall holding. The characterization of sentence enhancements as
     the “functional equivalent” of elements of greater offenses “means only that a
12   defendant is entitled to have a jury determine whether those facts supporting an
     increased sentence have been proven beyond a reasonable doubt.” (Porter v.
13   Superior Court (2009) 47 Cal.4th 125, 137.) In the case before us, jurors were
     instructed on the elements of the charged offenses and enhancements, and the
14   requirement that they be proven beyond a reasonable doubt. Their guilty verdicts
     and true findings thus satisfied the Sixth Amendment’s requirements as
15   articulated in Apprendi. (See People v. Lewis (2008) 43 Cal.4th 415, 521,
     disapproved on another ground in People v. Black (2014) 58 Cal.4th 912, 918–
16   920.)

17   Last, in People v. Alarcon (2012) 210 Cal.App.4th 432 (Alarcon), the Court of
     Appeal explained why the argument made by defendants is incorrect, and Wolcott
18   remains good law with respect to the accusatory pleading test. (Alarcon, supra, at
     pp. 436–439.) The court discussed state high court opinions post-Apprendi
19   (Alarcon, supra, at pp. 437–438; see, e.g., Porter v. Superior Court, supra, 47
     Cal.4th at pp. 137–138; People v. Izaguirre (2007) 42 Cal.4th 126, 130–134;
20   People v. Sloan (2007) 42 Cal.4th 110, 122–123; People v. Seel (2004) 34 Cal.4th
     535, 548–550), as well as the fact the California Supreme Court has consistently
21   held that insofar as noncapital cases are concerned, the rule requiring instructions
     on lesser included offenses arises only under California law (Alarcon, supra, 210
22   Cal.App.4th at pp. 438–439; see, e.g., People v. Breverman, supra, 19 Cal.4th at
     pp. 156–169; People v. Birks, supra, 19 Cal.4th at pp. 118–119, 127).
23
     Defendants fail to convince us Alarcon was wrongly decided. It is true they have
24   the right, under the federal due process clause, to proof of every element of the
     offense and the enhancements beyond a reasonable doubt, but, as we have
25   explained, they were accorded this right by the trial court's instructions on the
     charged offenses and enhancements, and on the requirement of proof beyond a
26   reasonable doubt. That Apprendi’s holding is grounded not only on the Sixth
     Amendment right to jury trial, but also on the Fifth Amendment right to due
27   process (Apprendi, supra, 530 U.S. at pp. 476–477, 484; People v. Sloan, supra,
     42 Cal.4th at p. 123), does not mean defendants somehow enjoyed a right under
28   the federal Constitution to instructions on a purportedly lesser included offense.


                                              21
 1           We are bound by California Supreme Court authority holding otherwise. (Auto
             Equity Sales, Inc. v. Superior Court (1962) 57 Cal.2d 450, 455.)
 2

 3 Eudave, 2017 WL 749010, at *9–11.

 4           Beck v. Alabama, 447 U.S. 625 (1980), held that due process is violated in a capital case

 5 “when the jury was not permitted to consider a verdict of guilt of a lesser included non-capital

 6 offense, and when the evidence would have supported such a verdict.” 447 U.S. at 627. The

 7 Supreme Court in Beck expressly declined to determine whether due process requires giving a

 8 lesser included offense instruction in noncapital cases. Id. at 638 n.14. The Ninth Circuit has

 9 declined to extend Beck to noncapital cases, Solis v. Garcia, 219 F.3d 922, 929 (9th Cir. 2000)

10 (per curiam), and has recognized that “[t]here is no Supreme Court precedent establishing that a

11 state trial court is required to instruct on lesser included offenses in noncapital cases,” Bortis v.

12 Swarthout, 672 F. App’x 754, 754 (9th Cir.), cert. denied sub nom. Bortis v. Arnold, 137 S. Ct.

13 1605 (2017). Although “‘the failure of a state court to instruct on a lesser offense [in a non-

14 capital case] fails to present a federal constitutional question and will not be considered in a

15 federal habeas corpus proceeding’ . . . the defendant’s right to adequate jury instructions on his

16 or her theory of the case might, in some cases, constitute an exception to the general rule.” Solis,

17 219 F.3d at 929 (alteration in original) (quoting Bashor v. Risley, 730 F.2d 1228, 1240 (9th Cir.

18 1984)).

19           To the extent that Petitioner asserts that the state trial court violated due process by

20 failing to instruct the jury sua sponte on assault with a deadly weapon as a lesser-included

21 offense to attempted murder, the Court finds that Petitioner fails to present a federal

22 constitutional question. Petitioner also fails to show that this claim falls within the exception to

23 the general rule based on a defendant’s right to jury instructions on the defense theory of the

24 case. See Solis, 219 F.3d at 929. As established by defense counsel’s closing argument,

25 Petitioner’s theory of the case was misidentification—that the eyewitnesses’ identification

26 testimony should be doubted and treated with caution. (12 RT 1360–82). Petitioner’s defense
27 theory was not that the offense conduct constituted assault with a deadly weapon rather than

28 attempted murder.


                                                       22
 1           Based on the foregoing, the state court’s denial of Petitioner’s instructional error claim

 2 with respect to assault with a deadly weapon as a lesser-included offense of attempted murder

 3 was not contrary to, or an unreasonable application of, clearly established federal law, nor was it

 4 based on an unreasonable determination of fact. The decision was not “so lacking in justification

 5 that there was an error well understood and comprehended in existing law beyond any possibility

 6 for fairminded disagreement.” Richter, 562 U.S. at 103. Accordingly, Petitioner is not entitled to

 7 habeas relief on his fourth claim, and it should be denied.

 8           C. Sufficiency of the Evidence

 9           In his fifth claim for relief, Petitioner asserts that there was insufficient evidence to

10 support the jury’s verdicts because the eyewitness identification of Petitioner and his

11 codefendant as the perpetrators of the shooting was inherently unreliable. (ECF No. 1 at 31).

12 Respondent argues that a fairminded jurist could conclude sufficient evidence supported the

13 attempted murder conviction. (ECF No. 15 at 31).

14           This claim was raised on direct appeal in the California Court of Appeal, Fifth Appellate

15 District, which denied the claim in a reasoned decision. The claim also was raised in codefendant

16 Barajas’s petition for review, in which Petitioner joined and which the California Supreme Court

17 summarily denied. As federal courts review the last reasoned state court opinion, the Court will

18 “look through” the summary denial and examine the decision of the California Court of Appeal.

19 See Brumfield, 135 S. Ct. at 2276; Ylst, 501 U.S. at 806.
20           In denying Petitioner’s sufficiency of the evidence claim, the California Court of Appeal

21 stated:

22           Defendants claim the evidence was insufficient to establish they were the
             perpetrators, and to support the true findings on the gang enhancements. The
23           applicable legal principles are settled. The test of sufficiency of the evidence is
             whether, reviewing the whole record in the light most favorable to the judgment
24           below, substantial evidence is disclosed such that a reasonable trier of fact could
             find the essential elements of the crime beyond a reasonable doubt. (People v.
25           Johnson (1980) 26 Cal.3d 557, 578; accord, Jackson v. Virginia (1979) 443 U.S.
             307, 319.) Substantial evidence is that evidence which is “reasonable, credible,
26           and of solid value.” (People v. Johnson, supra, at p. 578.) An appellate court must
             “presume in support of the judgment the existence of every fact the trier could
27           reasonably deduce from the evidence.” (People v. Reilly (1970) 3 Cal.3d 421,
             425.) An appellate court must not reweigh the evidence (People v. Culver (1973)
28           10 Cal.3d 542, 548), reappraise the credibility of the witnesses, or resolve factual


                                                       23
 1   conflicts, as these are functions reserved for the trier of fact (In re Frederick G.
     (1979) 96 Cal.App.3d 353, 367). “Where the circumstances support the trier of
 2   fact’s finding of guilt, an appellate court cannot reverse merely because it believes
     the evidence is reasonably reconciled with the defendant’s innocence.
 3   [Citations.]” (People v. Meza (1995) 38 Cal.App.4th 1741, 1747.) This standard
     of review is applicable regardless of whether the prosecution relies primarily on
 4   direct or on circumstantial evidence (People v. Lenart (2004) 32 Cal.4th 1107,
     1125), and applies equally to convictions and enhancement allegations (People v.
 5   Hajek and Vo (2014) 58 Cal.4th 1144, 1197, disapproved on another ground in
     People v. Rangel (2016) 62 Cal.4th 1192, 1216; People v. Garcia (2014) 224
 6   Cal.App.4th 519, 522–523).

 7   A. The Eyewitness Identifications
     Defendants contend the evidence cannot sustain their convictions, because
 8   eyewitness identification is inherently unreliable. We conclude otherwise.

 9   The dangers and fallibility of eyewitness identification—particularly when a
     witness identifies a stranger based on a single, brief observation made at a time of
10   stress—have long been recognized. (See, e.g., United States v. Wade (1967) 388
     U.S. 218, 228; People v. McDonald (1984) 37 Cal.3d 351, 363–364; U.S. v.
11   Russell (6th Cir. 1976) 532 F.2d 1063, 1066.) In an attempt to demonstrate how
     and why the accuracy of the identifications made of defendants in the present case
12   may have been adversely affected, defendants presented Shomer’s expert
     testimony, summarized ante. (See People v. McDonald, supra, 37 Cal.3d at p.
13   355.)

14   Although Shomer testified eyewitness identification occurs at a “very low level of
     accuracy,” and, based on a hypothetical question from evidence at trial, that there
15   was a “classic danger signal ... related to inaccuracy,” at no time did he deem
     eyewitness identification inherently unreliable or offer an opinion as to the
16   credibility of the various eyewitnesses. He made it clear that evaluation was the
     jury’s responsibility.
17
     Under the evidence presented here, the credibility of the witnesses and the
18   accuracy of their identifications properly were left to the jury. (See Perry v. New
     Hampshire (2012) 565 U.S. 228, 245–246; People v. Boyer (2006) 38 Cal.4th
19   412, 481.) Defense counsel had a full opportunity to cross-examine the witnesses
     “about all aspects of the identification process” (People v. Boyer, supra, at p.
20   481), and the witnesses’ identifications of defendants—particularly those made by
     Ruiz, who was acquainted with both men—“were neither physically impossible
21   nor inherently incredible.” (People v. Elliott (2012) 53 Cal.4th 535, 585.)

22   “[W]hen the circumstances surrounding the identification and its weight are
     explored at length at trial, where eyewitness identification is believed by the trier
23   of fact, that determination is binding on the reviewing court. [Citation.]” (In re
     Gustavo M. (1989) 214 Cal.App.3d 1485, 1497.) “ ‘Conflicts and even testimony
24   [that] is subject to justifiable suspicion do not justify the reversal of a judgment,
     for it is the exclusive province of the trial judge or jury to determine the
25   credibility of a witness and the truth or falsity of the facts upon which a
     determination depends. [Citation.] We resolve neither credibility issues nor
26   evidentiary conflicts; we look for substantial evidence. [Citation.]’ [Citation.] A
     reversal for insufficient evidence ‘is unwarranted unless it appears “that upon no
27   hypothesis whatever is there sufficient substantial evidence to support” ’ the
     jury’s verdict. [Citation.]” (People v. Zamudio (2008) 43 Cal.4th 327, 357.)
28


                                              24
 1          Because a rational trier of fact could have found Ruiz’s identifications of
            defendants credible, reversal of defendants’ convictions is not warranted. (See
 2          People v. Hovarter (2008) 44 Cal.4th 983, 997; People v. Zamudio, supra, 43
            Cal.4th at p. 357.) We reject defendants’ attempts “to reargue the evidence on
 3          appeal and reiterate that ‘it is not a proper appellate function to reassess the
            credibility of the witnesses.’ [Citation.]” (People v. Thompson, supra, 49 Cal.4th
 4          at p. 125.)

 5 Eudave, 2017 WL 749010, at *11–12.

 6          The Supreme Court has held that when reviewing a sufficiency of the evidence claim, a

 7 court must determine whether, viewing the evidence and the inferences to be drawn from it in the

 8 light most favorable to the prosecution, any rational trier of fact could find the essential elements

 9 of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979). Jackson

10 “makes clear that it is the responsibility of the jury—not the court—to decide what conclusions

11 should be drawn from evidence admitted at trial. A reviewing court may set aside the jury’s

12 verdict on the ground of insufficient evidence only if no rational trier of fact could have agreed

13 with the jury.” Cavazos v. Smith, 556 U.S. 1, 2 (2011). Moreover, when AEDPA applies, “a

14 federal court may not overturn a state court decision rejecting a sufficiency of the evidence

15 challenge simply because the federal court disagrees with the state court. The federal court

16 instead may do so only if the state court decision was ‘objectively unreasonable.’” Id.

17          In light of the verdict, the jury clearly found the eyewitnesses’ identification testimony to

18 be credible, and “under Jackson, the assessment of credibility of witnesses is generally beyond

19 the scope of review.” Schlup v. Delo, 513 U.S. 298, 330 (1995). See also Bruce v. Terhune, 376
20 F.3d 950, 957 (9th Cir. 2004) (“A jury’s credibility determinations are therefore entitled to near-

21 total deference under Jackson.”). Under this “near-total” deferential standard of review, the state

22 court’s denial of Petitioner’s sufficiency of evidence claim was not contrary to, or an

23 unreasonable application of, clearly established federal law, nor was it based on an unreasonable

24 determination of fact. The decision was not “so lacking in justification that there was an error

25 well understood and comprehended in existing law beyond any possibility for fairminded

26 disagreement.” Richter, 562 U.S. at 103. Accordingly, Petitioner is not entitled to habeas relief
27 on his fifth claim, and it should be denied.

28 ///


                                                     25
 1                                                  IV.

 2                                       RECOMMENDATION

 3          Accordingly, the undersigned HEREBY RECOMMENDS that the petition for writ of

 4 habeas corpus be DENIED.

 5          This Findings and Recommendation is submitted to the assigned United States District

 6 Court Judge, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local

 7 Rules of Practice for the United States District Court, Eastern District of California. Within

 8 THIRTY (30) days after service of the Findings and Recommendation, any party may file

 9 written objections with the court and serve a copy on all parties. Such a document should be

10 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” Replies to the

11 objections shall be served and filed within fourteen (14) days after service of the objections. The

12 assigned United States District Court Judge will then review the Magistrate Judge’s ruling

13 pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are advised that failure to file objections within

14 the specified time may waive the right to appeal the District Court’s order. Wilkerson v.

15 Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th

16 Cir. 1991)).

17
     IT IS SO ORDERED.
18

19      Dated:    January 24, 2019                            /s/
                                                      UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28


                                                    26
